 In the Matter of HYGRADE FOOD PRODUCTS COMPANYandLOCAL 69,UNITED PACKINGHOUSE WORKERS OF AMERICA, CIOCase No. 7-R-2198.-Decided July 1, 1946Mr. William E. Straulie,of Detroit, Mich., for the Company.Mr. Frank T. Clay,of Detroit, Mich., for the C. I. O.Mrs. Verna Corrigan,of Detroit, Mich., for the A. F. L.Mr. Arthur Christopher, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Local 69, United Packinghouse Work-ers of America, C. I. 0., herein called the C. I. 0., alleging that aquestion affecting commerce had arisen concerning the representationof employees of Hygrade Food Products Company, Detroit, Michigan,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Woodrow J.Sandler, Trial Examiner. The hearing was held at Detroit, Michigan,on April 29, 1946. The Company, the C. I. 0., and Office EmployeesInternational Union, Local 42, A. F. of L., herein called the A. F. L.,appeared and participated.'All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :' The A.F. L.'s appearance and participation at the bearingwas apparently due to thefact that the petitionhad placed in Issue thematter of representationof the time officeemployees in whom It also had an interest.During the course of the bearing,however, theC. I. O. amendedits unit request,without objection, to exclude time office employees, leavingthe A. F.L. as the sole union seeking to represent these employees.Inasmuch as theBoard,subsequent to the hearing, has been advised thatthe Companyiswilling torecognizethe A.F.L. as bargaining representative for those employees and that theA. F. L. does not desire that an election be held among them, we find It unnecessary tomake any determination with respect to the time office employees.69 N. L.R. B., No. 24.235 236DECISIONSOF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHygrade Food Products Corporation, a New York corporation,is engaged in the meat packing and slaughtering business. It oper-ates several plants including the one at Detroit, Michigan, withwhich we are solely concerned. It is engaged at the Detroit plantinmanufacturing, processing, selling, and distributing meat andrelated products.During the period from July 1, to November 1,1945, about 50 percent, or $7,500,000 worth, of the raw materialsshipped to the Detroit plant came from sources outside the StateofMichigan.During the same period, about 50 percent, or$9,000,000worth, of the Company's products was shipped by theCompany from the Detroit plant to points located outside the State.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDLocal 69, United Packinghouse Workers of America is a labororganization affiliated with the Congress of Industrial Organiza-tions, admitting to membership employees of the Company.Office Employees International Union, Local 42, is a labor organi-zation affiliated with the American Federation of Labor, admittingto membership employees of the Company.III.TIER QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the C. I. O.as the exclusive bargaining representative of certain of its employeesuntil the C. I. O. has been certified by the Board in an appropriateunit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe C. I. O. seeks to represent the Company's watchmen and re-quests that, if the Board grants an election and the Union wins, theBoard should include the watchmen in the existing unit of produc-tion and maintenance employees whom it presently represents.Should the Board,however,oppose the merger of these two groups,the Union desires, in the alternative, the establishment of a separateunit of watchmen.2The Company, however, is opposed to any unit2The unit requestwas amended as shownabove at the hearing. HYGRADE FOOD PRODUCTS COMPANY237that might include watchmen, contending that because they occupya special position of trust and confidence with the Company, theyshould not be permitted to choose a bargaining representative.The Company employs 18 watchmen at its Detroit plant. Theseemployees are paid on an hourly basis, and are not uniformed. Itdoes not appear that they are militarized or deputized.Theirduties relate primarily to the preservation of company property andthe maintenance of plant discipline.Thus, they act to prevent pil-fering of the company property, observe and report fire hazards,report to their superiors infractions of company rules by employeessuch as loafing on the job, and guard the Company's property againstunauthorized ingress or egress by employees or outsiders.Althoughsome of the watchmen may on occasion perform work related toproduction, it is clear that such work represents an insubstantialpart of their daily tasks. It is apparent from the foregoing thatwatchmen have, in addition to their custodial functions, a substantialamount of monitorial duties.Accordingly, in view of our usualpractice of not including watchmen with monitorial functions inthe same unit with production and maintenance employees, we shallreject the Union's primary requests, but shall, instead, adopt itsalternative position and establish a separate unit of watchmen.As noted above, the Company opposes granting the protection ofthe Act to its watchmen. It argues that a relationship of trust andconfidence exists between the Company and its watchmen, and thatconsequently the watchmen could not satisfactorily perform theirduties and discharge their responsibilities to management if theywere represented by a labor organization, particularly one which alsorepresents the production and maintenance employees.We have inother cases 3 considered similar contentions with respect to employeeshaving the same duties and functions as these watchmen and, as inthose cases, find them to be without merit. In those instances wherethe union seeking to represent monitorial watchmen also representsother employees of the Company, we have required only that thewatchmen be represented in a separate bargaining unit in their con-tractual relations with the Company, and in their day to dayactivities.Accordingly, we find that all watchmen employed by the Companyat its Detroit, Michigan, plant excluding all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.SeeMatter of Solar Manufacturing Corporation,65 N. L. R. B 1366,and cases citedtherein. 238DECISIONSOF NATIONAL LABORRELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hygrade FoodProducts Company, Detroit, Michigan, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventh Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by Local 69, United Packinghouse Workers of America, C. I.0.,,for the purposes of collective bargaining.